UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO (DAYTON)

 

REMERKIA THOMAS, CASE NO. 3:19-cv-00286-WHR
Plaintiff,
JUDGE Walter H. Rice
vs.

EQUIFAX INFORMATION

SERVICES, LLC;

TRANS UNION, LLC;

and SAFCO, LLC;
Defendants.

 

ORDER GRANTING MOTION FOR ADMISSION PRO HAC VICE

 

Laura K. Rang, trial attorney for Defendant Trans Union, LLC, having moved this Court
to grant leave for the admission and appearance in this case of co-counsel, Ronald C. Gilbert, III,
Esq., pro hac vice, AND THE COURT, having been duly advised, NOW FINDS that the same
should be granted.

IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED by this Court that
Ronald C. Gilbert, III, Esq. is admitted in this case pro hac vice.
Date: pO VF Di si ioe

JUDGE, United States District Court,
Southern District of Ohio (Dayton)
DISTRIBUTION TO:

 

Richard P. Gabelman, Esq.
gabelmanrich@hotmail.com

Tyler K. Ibom, Esq.

ibom@carpenterlipps.com

Zachary P. Elliott, Esq.

zelliott@boydgentrylaw.com
Ronald C. Gilbert, IIT, Esq.

 

 

rgilbert@schuckitlaw.com

David A. Wallace, Esq.
wallace@carpenterlipps.com
Boyd W. Gentry, Esq.

bgen boydgentrylaw.com
Laura K. Rang, Esq.
lrang@schuckitlaw.com

 

 
